Citation Nr: 1403608	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for residuals of a right shoulder dislocation, with surgery (claimed as right shoulder condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over this claim is currently with the RO in Nashville, Tennessee.  

Although the RO declined to reopen service connection for residuals of a right shoulder dislocation, with surgery, in the June 2009 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  A RO rating decision in December 1984 denied service connection for residuals of a right shoulder dislocation, finding that a preexisting right shoulder disorder was not aggravated by service, finding that the in-service shoulder surgery was remedial.

2.  Since the December 1984 RO rating decision denying service connection for residuals of a right shoulder dislocation, the additional evidence that was not previously considered is cumulative, does not relate to an unestablished fact regarding preexistence or aggravation that is necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1984 RO decision which denied service connection for residuals of a right shoulder dislocation is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for residuals of a right shoulder dislocation, with surgery.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in March 2009 regarding the date and bases of the previous denial of the claim for service connection for residuals of a right shoulder dislocation, with surgery.  The notice informed the Veteran of the basis for the prior denial of the claim; specifically, that the surgery received in service was remedial and that no aggravation was shown to the right shoulder disability that existed prior to service.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim; therefore, the March 2009 letter provided the notice required by the Kent decision.  Subsequent to the notice, the claim was readjudicated by the RO in a May 2010 statement of the case.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Residuals of a Right Shoulder Dislocation

In a December 1984 rating decision, the RO denied service connection for residuals of a right shoulder dislocation, finding that the Veteran had a right shoulder disability upon service entrance (preexisted service) and that the right shoulder disorder was not aggravated by service.  The rating decision specifically found that the right shoulder operation received in service was remedial.  The Veteran was properly notified of the December 1984 decision, did not appeal, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence at the time of the December 1984 rating decision included service treatment records and a December 1984 VA Form 21-526e, which described the Veteran's right shoulder disability and history of treatment.  Service treatment records indicate that the Veteran reported a history of multiple right shoulder dislocations, treated with anterior shoulder reconstruction five years prior to service.  See December 1978 F.S.O. clinic note.  This history was noted on the December 1978 service enlistment examination.  Service treatment records also include multiple complaints of right shoulder pain and a February 1982 surgical operation report for bristow repair of the right shoulder.

In the December 1984 rating decision, the RO found that the Veteran had a right shoulder disability upon service entrance (preexisted service) and that the right shoulder operation received in service was remedial and no aggravation of the preexisting right shoulder disability was shown.  As such, for evidence to be new and material in the current appeal to reopen the claim for service connection, the evidence would have to tend to show that the Veteran's residuals of a right shoulder dislocation either did not exist prior to service or that it was aggravated by service, that is, that it permanently increased in severity beyond that of its normal progression during service.

The cumulative evidence assembled after the December 1984 rating decision became final includes VA treatment records for right shoulder pain, VA examination reports describing the condition of the right shoulder, and the Veteran's statements asserting his disagreement that the right shoulder disability was not aggravated by service.  The VA treatment records reflect that the Veteran has been diagnosed with right shoulder osteoarthritis.  See, e.g., November 18, 2011 VA treatment note.

The Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The VA treatment records are new, but these records only address complaints and treatment for right shoulder pain; they do not provide evidence that the right shoulder disability did not preexist service, or of an in-service injury or other evidence of worsening of the preexisting right shoulder disability during service, including no medical opinion tending to show that the Veteran's pre-existing right shoulder disability was aggravated by (worsened during) service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  Although the VA treatment records reflect a new diagnosis of right shoulder osteoarthritis, this diagnosis - which first appeared in 2004 - has no tendency to prove worsening during service.  

To the extent that the Veteran has opined that the preexisting right shoulder disability was aggravated somehow by service, in the context of this case with no in-service right shoulder injury, only in-service remedial surgery, and no worsening of even symptoms during service, the Veteran has not shown that he has the medical knowledge, training, or experience to be able to render a competent medical opinion regarding the permanent effects of service on the preexisting right shoulder disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  A competent medical opinion on how the pre-existing right shoulder disability may have permanently increased in severity beyond that of its normal progression because of the in-service right shoulder dislocation and surgery requires expert understanding of the natural progression of the preexisting right shoulder disability and the ability to identify how that progression was affected by the events in service.  As the record does not reflect that the Veteran has such understanding or ability, his repeated assertion of aggravation by service cannot serve as a predicate to reopen the claim. 

In sum, none of the evidence received since the December 1984 rating decision denying service connection for residuals of a right shoulder dislocation constitutes competent evidence that either the right shoulder disability did not exist prior to service or that the Veteran's pre-existing right shoulder disability was aggravated (or permanently worsened in severity) by service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in December 1984 is not new and material, and reopening of service connection for residuals of a right shoulder dislocation is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for residuals of a right shoulder dislocation, with surgery, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


